Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered September 22, 2003, which revoked defendant’s probation and imposed a sentence of imprisonment.
Following her conviction of robbery in the third degree and perjury in the first degree, defendant was sentenced to time served in jail and concurrent five-year terms of probation. Thereafter, defendant was charged with violating the terms of her probation by using cocaine and failing to enter a substance abuse treatment program. She pleaded guilty to violating her probation and it was revoked. She was sentenced in accordance with the plea agreement to 1 to 3 years in prison, with a recommendation for shock incarceration. She now appeals.
Defense counsel has requested to be relieved of his assignment on the basis that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Accordingly, the judgment is *945affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Peters, Spain and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.